DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Particularly, independent claims 1, 19, and 21 each recites “i) a first flange providing a first set of common interface points fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet, ii) a second flange providing a second set of common interface points… wherein the plurality of mounting fixtures are permanent with respect to the lavatory monument and wherein the second set of common interface points of the second flange provide for ease of removal and replacement of the plurality of lavatory fixtures.” 
The above subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention. Applicant contends that support for the new claim limitations is found in the specification as originally filed, at least at FIG. 6B, paragraphs [0035], [0083], [00175]. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 19, and 21 each recites “a first flange providing a first set of common interface points fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet.” The claim limitation could be reasonably interpreted to mean either (a) the first flange is fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet, or (b) the first set of common interface points is fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed invention, independent claims 1, 19, and 21, along with dependent claims 2-18 and 20, are rejected under 35 U.S.C. 112(b). For purposes of examination, the claim is being construed to mean the first set of common interface points is fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-12, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0196206 to Savian et al. (“Savian-I”) in view of U.S. Publication No. 2016/0207628 to Savian et al. (“Savian-II”) .
Regarding claim 1, Savian-I teaches an aircraft comprising: 
a fuselage (¶ [0003], FIGS. 2, 26, 27); 
a lavatory monument (10) mounted inside the fuselage (¶¶ [0102]-[0104]; FIGS. 2, 24B), wherein the lavatory monument further comprises: 
an outboard wall (130) connected to an inside surface of the fuselage (¶ [0103]; FIGS. 2, 24B); 
a shell wall (26) removably connected to the outboard wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24A-24C; ¶¶ [0103]); 
a floor panel (81) connected to and between the outboard wall and the shell wall (FIGS 24A-24C); 
a toilet (12) connected to the floor panel (FIG. 24C); 
a plurality of mounting fixtures (¶ [0086], teaching common mounting components); and 
a plurality of lavatory fixtures (42, 46, 84) individually removably attached to at least one of: the outboard wall, the shell wall, the floor panel, or the toilet (¶¶ [0102]-[0104]; FIGS. 12, 24A-24C), a first set of common interface points (97a) fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet (FIGS. 12, 24A-24C), and a second set of common interface points (97b), wherein the plurality of mounting fixtures are permanent with respect to the lavatory monument (¶ [0086]), and wherein the second set of 
Savian-I does not explicitly teach each of the plurality of mounting fixtures including a mounting beam including i) a first flange providing a first set of common interface points; ii) a second flange providing a second set of common interface points and iii) a spacer connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and wherein the spacer is generally perpendicular to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and separates a distance between the first flange from the second flange. 
Savian-II teaches an aircraft, wherein each of the plurality of mounting fixtures includes a mounting beam (22) including a first flange (28, FIG. 4A) providing a first set of common interface points (57, FIG. 6A, ¶ [0056])) a second flange (30, FIG. 4A) providing a second set of common interface points (40, FIG. 4A, ¶ [0052]) and a spacer (horizontal portion of 22 extending between 28 and 30, FIG. 4A) connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and wherein the spacer is generally perpendicular to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and separates a distance between the first flange from the second flange (FIG. 4A).

Regarding claim 3, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein one of the plurality of lavatory fixtures comprises a toilet shroud (106, which is part of 84) removably attached to the toilet (12), the toilet shroud also connected to the outboard wall (FIGS. 12, 23B, 24A-24C; ¶¶ [0084], [0086], [0102]-[0103]).
Regarding claim 4, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches an aft wall (31 and 130, or 30) removably attached to the outboard wall opposite the shell wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24C); and a plurality of non-lavatory fixtures (53) connected (indirectly) to a second side of the aft wall (FIG. 14), wherein a first side of the aft wall faces an interior of the lavatory monument (FIG. 14; ¶ [0092]).
Regarding claim 5, the combination of Savian-I and Savian-II teaches each and every element of claim 4 as discussed above, and Savian-I teaches wherein the plurality of non-lavatory fixtures comprises one or more of the group consisting of: a computer, a display, a cabinet, a drawer, a lock-box, and an instrument panel (¶ [0092], disclosing a cabinet (53)).
Regarding claim 6, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein the plurality of lavatory fixtures comprises two or more objects selected from the group consisting of: a sink, a faucet, a cabinet, an alcove panel shaped to present an alcove inside the lavatory monument, a 
Regarding claim 7, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein the lavatory monument further comprises: a door (40) connected to the shell wall (FIG. 11A).
Regarding claim 8, the combination of Savian-I and Savian-II teaches each and every element of claim 7 as discussed above, and Savian-I teaches wherein the door further comprises one of a folding door and a slab door (¶ [0085]).
Regarding claim 10, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein the lavatory monument further comprises: a floor pan (90) removably connected to the floor panel of the lavatory monument in front of the toilet (FIG. 10).
Regarding claim 11, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein one or more of the plurality of lavatory fixtures comprises a plurality of sub-assemblies that are removably connected to a given lavatory fixture such that removal and replacement of one of the plurality of sub-assemblies does not require removal of any other of the plurality of sub-assemblies (¶ [0086]).  
Regarding claim 12, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein the aircraft further 
Regarding claim 15, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, and Savian-I teaches wherein the plurality of lavatory fixtures comprises a faucet, a fluid line, a sink, a drain, and a backsplash (¶ [0075]), wherein the faucet is removably connected to the fluid line, the fluid line is removably connected to the backsplash, the sink is removably connected to the shell wall, and the drain is removably connected to the sink (¶¶ [0075], [0081], [0086], [0101]).
Regarding claim 19, Savian-I teaches a method of replacing a lavatory fixture in a lavatory monument mounted in the fuselage of an aircraft while retaining the lavatory monument in place, (¶[0102]) the method comprising: 
removing the lavatory fixture from the lavatory monument (10) while retaining the lavatory monument in place (¶¶ [0086], [0102]-[0104]; FIGS. 2, 24B), wherein the lavatory monument comprises: an outboard wall  (130) connected to an inside surface of the fuselage (¶ [0103]; FIGS. 2, 24B); a shell wall (26) connected to the outboard wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24A-24C; ¶¶ [0103]); a floor panel (81) connected to and between the outboard wall and the shell wall (FIGS. 24A-24C); a toilet (12) connected to the floor panel (FIG. 24C); a plurality of mounting fixtures (¶ [0086]), and a plurality of lavatory fixtures (42, 46, 106) individually removably attached to the plurality of mounting fixtures (¶¶ [0086], [0102]-[0104]; FIGS. 12, 24A-24C); a first set of common interface points (97a) fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet (FIGS. 12, 24A-24C), and a second set of common interface points (97b), wherein the plurality of mounting fixtures are permanent with respect to the lavatory monument (¶ [0086]) and wherein 
replacing the lavatory fixture (¶ [0102]).
Savian-I does not explicitly teach each of the plurality of mounting fixtures including a mounting beam including i) a first flange providing a first set of common interface points; ii) a second flange providing a second set of common interface points and iii) a spacer connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and wherein the spacer is generally perpendicular to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and separates a distance between the first flange from the second flange. 
Savian-II teaches an aircraft, wherein each of the plurality of mounting fixtures includes a mounting beam (22) including a first flange (28, FIG. 4A) providing a first set of common interface points (57, FIG. 6A, ¶ [0056]) a second flange (30, FIG. 4A) providing a second set of common interface points (40, FIG. 4A, ¶[0052]) and a spacer (horizontal portion of 22 extending between 28 and 30, FIG. 4A) connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian-I such that each of the plurality of mounting fixtures includes a mounting beam including a first flange, a second flange, and a spacer, as taught by Savian-II, in order to facilitate maintenance. 
Regarding claim 21, Savian-I teaches an apparatus comprising a lavatory monument located inside of a fuselage of an aircraft, wherein the lavatory monument comprises: 
an outboard wall (130) connected to an inside surface of the fuselage (¶ [0103]; FIGS. 2, 24B); 
a shell wall (26) removably connected to the outboard wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24A-24C; ¶¶ [0103]); 
a floor panel (81) connected to and between the outboard wall and the shell wall (FIGS 24A-24C); 
a toilet (12) connected to the floor panel (FIG. 24C); 
a plurality of mounting fixtures (¶ [0086], teaching common mounting components); and 
a plurality of lavatory fixtures (42, 46, 84) individually removably attached to at least one of: the outboard wall, the shell wall, the floor panel, or the toilet (¶¶ [0102]-[0104]; FIGS. 12, 24A-24C), a first set of common interface points (97a) fixedly attached to at least one of the outboard wall, the shell wall, the floor panel, or the toilet (FIGS. 12, 24A-24C), and a second set of common interface points (97b), wherein the plurality of mounting fixtures are 
Savian-I does not explicitly teach each of the plurality of mounting fixtures including a mounting beam including a first flange providing a first set of common interface points; ii) a second flange providing a second set of common interface points and iii) a spacer connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and wherein the spacer is generally perpendicular to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and separates a distance between the first flange from the second flange. 
Savian-II teaches an aircraft, wherein each of the plurality of mounting fixtures includes a mounting beam (22) including i) a first flange (28, FIG. 4A) providing a first set of common interface points (57, FIG. 6A, ¶ [0056]) a second flange (30, FIG. 4A) providing a second set of common interface points (40, FIG. 4A, ¶ [0052]) and a spacer (horizontal portion of 22 extending between 28 and 30,, FIG. 4A) connected between the first flange and the second flange, wherein the first flange and the second flange are generally parallel to at least one of the outboard wall, the shell wall, the floor panel, or the toilet and wherein the spacer is generally perpendicular to at least one of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian-I such that each of the plurality of mounting fixtures includes a mounting beam including a first flange, a second flange, and a spacer, as taught by Savian-II, in order to facilitate maintenance. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Savian-I in view of Savian-II as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0185128 to Pangalila (“Pangalila”).
Regarding claim 2, the combination of Savian-I and Savian-II teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a ballistic intrusion barrier connected to the outboard wall, the ballistic intrusion barrier adjacent the shell wall and extending radially inwardly relative to the fuselage.
Pangalila teaches an aircraft, comprising a ballistic intrusion barrier connected to the outboard wall, the ballistic intrusion barrier adjacent the shell wall and extending radially inwardly relative to the fuselage. (¶ [0034], FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination by further including the ballistic intrusion barrier, as taught by Pangalila, in order to improve security on the aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Savian-I in view of Savian-II as applied to claim 7 above, in view of U.S. Patent No. 10,829,955 to Hawle et al. (“Hawle”)
Regarding claim 9, the combination of Savian-I and Savian-II  teaches each and every element of claim 7 as discussed above, but it does not explicitly teach wherein the door further comprises a lock which, when actuated, activates all of: locking the door, activating a no-vacancy sign displayed outside the door, and a lighting scenery scheme.
Hawle teaches an aircraft wherein the door further comprises a lock which, when actuated, activates all of: locking the door, activating a no-vacancy sign displayed outside the door, and a lighting scenery scheme (Col. 5, lines 24-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination by further including the door lock which, when actuated, activates all of: locking the door, activating a no-vacancy sign displayed outside the door, and a lighting scenery scheme, as taught by Hawle, in order to ensure the door is locked, the no-vacancy sign is displayed, and the lighting scheme is activated when a user locks the door.
Claims 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savian-I in view of Savian-II as applied to claims 12, 1, and 19 above, in view of U.S. Patent No. 8,720,827 to Boren (“Boren”).
Regarding claim 13, the combination of Savian-I and Savian-II teach and every element of claim 12 as discussed above, but it does not explicitly teach a computer, wherein the lavatory monument is removably connectable to the computer and the computer is configured to control one or both of: electrical fixtures or display fixtures in the lavatory monument.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination by further including the computer, as taught by Boren, in order to allow the pilot or flight crew to control the lavatory door. 
Boren teaches the computer can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42), and Savian-I teaches the lavatory monument is removably connectable to the cockpit (¶ [0102], FIG. 26). Thus, the combination of Savian-I, Savian-II, and Boren teaches wherein the lavatory monument is removably connectable to the computer.
Regarding claim 17, the combination of Savian-I and Savian-II teaches each and every feature of claim 1 as discussed above, and Savian-I teaches an upper subcomponent (86), an inboard wall sub-component (48), a toilet subcomponent (106), a lower cabinet and backsplash subcomponent (41), a system panel and ceiling subcomponent (33), and an aft wall subcomponent (114).
The combination of Savian-I and Savian-II does not explicitly teach a control module connectable to an aircraft electrical umbilical. 
Boren teaches an aircraft, comprising a control module connectable to an aircraft electrical umbilical (Col. 6, lines 21-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination by further 
Boren teaches the control module can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42). Savian-I teaches each of the above described subcomponents are part of the lavatory monument and are removable connected to the cockpit (¶¶ [0081], [0101], [0102], FIGS 23-24C, 26). Thus, the combination of Savian-I, Savian-II, and Boren teaches wherein the control module is removably connected to all of the above described subcomponents. 
Regarding claim 18, the combination of Savian-I, Savian-II, and Boren teaches the aircraft electrical umbilical is also removably connectable to the aft wall sub-component and the systems panel and ceiling sub-component (Savian-I at ¶¶ [0101], [0102]).
Regarding claim 20, the combination of Savian-I and Savian-II teaches each and every feature of claim 19 as discussed above, and Savian-I teaches an upper subcomponent (86), an inboard wall sub-component (48), a toilet subcomponent (106), a lower cabinet and backsplash subcomponent (41), a system panel and ceiling subcomponent (33), and an aft wall subcomponent (114).
The combination of Savian-I and Savian-II does not explicitly teach a control module connectable to an aircraft electrical umbilical. 
Boren teaches an aircraft, comprising a control module connectable to an aircraft electrical umbilical (Col. 6, lines 21-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination by further 
Boren teaches the control module can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42). Savian-I teaches each of the above described subcomponents are part of the lavatory monument and are removable connected to the cockpit (¶¶ [0081], [0101], [0102], FIGS 23-24C, 26). Thus, the combination of Savian-I, Savian-II, and Boren teaches wherein the control module is removably connected to all of the above described subcomponents; and wherein the method further comprises removing the lavatory fixture while retaining the control module and all sub-components (see Savian-I at ¶¶ [0101]-[0103]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Savian-I in view of Savian-II as applied to claim 1 above, in view of U.S. Patent No. 9,809,312 to Reiss et al. (“Reiss”).
Regarding claim 14, the combination of Savian-I and Savian-II each and every element of claim 1 as discussed above, and Savian-I teaches the lavatory monument is removably connectable to various aircraft systems, “e.g., for hooking up water, electricity, plumbing and the like” (¶ [0101]). The combination of Savian-I and Savian-II does not explicitly teach an air duct system, wherein the lavatory monument has an air duct that is removably connectable to the air duct system.
Reiss teaches an aircraft, wherein the lavatory monument has an air duct that is connectable to a modular air duct system (Col. 13, lines 4-6; Col. 5, lines 50-55; FIG. 3). Thus, the combination of Savian-I, Savian-II, and Reiss teaches the air duct is removably connectable to the air duct system. 
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Savian-I in view of Savian-II as applied to claim 1 above, in view of U.S. Patent No. 10,357,584 to Hatta et al. (“Hatta”). 
Regarding claim 16, the combination of Savian-I and Savian-II teaches each and every feature of claim 1 as discussed above, and Savian-I teaches lighting removably disposed on a counter (¶¶ [0081], [0082], [0086]). 
The combination of Savian-I and Savian-II does not explicitly teach the lighting is disposed underneath the counter at about foot level. 
Hatta teaches an aircraft, wherein lighting is disposed underneath a counter at about foot level (FIGS. 1B, 4B; Col. 3, lines 44-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Savian-I and Savian-II combination such that the lighting is disposed underneath the counter at about foot level, as taught by Hatta, in order to improve the lighting within the lavatory. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in light of the new ground of rejection. Applicant’s arguments filed June 30, 2021 are directed to claim limitations that were added to independent claims 1 and 19, as well as new claim 21. In light of these claim amendments, Savian-II is now being relied upon, and independent claims 1, 19, and 21 are thus rejected under 35 U.S.C. 103. As discussed above, the combination 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643    

/MARC BURGESS/Primary Examiner, Art Unit 3642